Exhibit No. Form 10-KSB Truewest Corporation File No.33-56574 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of Truewest Corporation (the “Company”) on Form 10-KSB for the year ended September 30, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Glenn A. Little, Chief Executive and Financial Officer of the Company, certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley
